Citation Nr: 0905583	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip pain.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease at L1-L2, currently rated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to June 
1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The Board notes that a December 2004 rating decision reflects 
that service connection was in effect for bilateral pes 
planus with bilateral hallux rigidus of the great toes, 
postoperatively, with degenerative changes, rated as 30 
percent disabling.  In addition, the December 2004 rating 
decision shows that the AOJ increased the evaluation for 
degenerative joint disease at L1-L2 to 20 percent, from May 
2004.  An April 2008 rating decision shows that a 30 percent 
evaluation for bilateral pes planus was continued, and a 
separate 10 percent evaluation was assigned for hallux 
rigidus with degenerative changes of the great left toe, and 
a 10 percent rating was assigned for hallux rigidus with 
degenerative changes of the great right toe.  The Board notes 
that since the rating actions, to include the increase to 20 
percent for the degenerative joint disease at L1-L2, did not 
constitute a full grant of the benefits sought, the increased 
rating issues remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By letter dated October 3, 2008, the AOJ notified the Veteran 
of a scheduled Board hearing on November 4, 2008.  In 
correspondence received, from the Veteran and his 
representative, in October 2008, within 60 days of the 
hearing notification and more than 2 weeks prior to the 
hearing, it was requested that the hearing be rescheduled.  
The Veteran has not been rescheduled or a hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a 
travel Board hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


